Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including U.S. Patent No. 9,987,140 to Ling and U.S. Patent No. 4,315,503 to Ryaby et al. teach systems for stabilization of bone structures using electromagnets to cause accelerated healing of a patient including a power supply configured to generate variable electric current supplied to micro-electromagnets connected to the power supply, first and second electromagnets receiving the variable electric current to cause an electromagnetic force to encourage healing. The prior art fails to teach or disclose, however, wherein the first and second electromagnets are placed within brackets configured to be secured to first and second sides of a bone fracture injury site, being connected via positive and negative leads to the power supply to cause a first half of an electromagnetic attractive force that immobilizes the bone fracture injury site and a first part of an electromagnetic repulsive force that creates bone spacing, and a second half of the electromagnetic attractive force that immobilizes the bone fracture injury site and a second part of the electromagnetic repulsive force that creates bone spacing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775